Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 lacks antecedent basis for “the same standard format.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, 18, 20-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson et al. (USPN 7519083).

Claims 1 and 23
      Stevenson teaches a computer- implemented method and process control system for operating a process plant comprising:
receiving, at a processor of a controller (controller 12)  communicatively connected to a plurality of field devices (Col 2 lines 23-30, Figure 5-112), an indication of a control module (Figure 11, Col 6 lines 6-10, Col 22 lines 19-48, Col 24 lines 4-26, Col 24 lines 53-62, Figure 11, Col 26 lines 25-39, Col 28 lines 21-46) for operating the process plant (Col 6 lines 60-63: see “indication” as “associated with the function blocks of a control module,” Col 24 lines 3-11, see also “indication” as “when a control module that uses a shadow block…” Col 24 lines 53-63, see also indication of the control module as being determined during operator configuration, Col 22 lines 19-67); 
associating a generic shadow block within the controller with the control module (Figure 6-201-203, Col 24 lines 4-63: see “associating” as generating a shadow block within the controller containing the control module via a process installation/configuration, Figure 6, Figure 9-10)
receiving, at the controller, description data regarding a field device communicatively connected to the controller, wherein the description data describes a function block of theABSTRACT, Col 3 lines 13-67, Col 4 lines 1-10, Co 12 lines 41-54, Col 16 lines 16-37, Col 18 lines 13-34; Col 2 lines 17-67, Figures 6-11, Col 24 lines 4-63, Figure 6, Figures 9-10: see “when setting up a shadow function block….obtain information from the actual function block that is needed to initially configure the shadow function block,” see also databases associated with the field device, Col 12 lines 41-54: “database that stores the VCRs, dynamic variables, statistics, timing schedules, function block execution timing, device tag and address information.”)
configuring the generic shadow block to mimic within the controller the operation of the function block of the field device based upon the received description data (ABSTRACT, Col 3 lines 13-67, Col 4 lines 1-10, Col 16 lines 16-37, Col 18 lines 13-34; Col 2 lines 17-67, Figures 6-11, Col 24 lines 4-63, Figure 6-201-203, Figures 9-10)
Claims 2 and 24 
   The computer-implemented method of claim 1, wherein associating the generic shadow block with the control module includes specifying a reference of an input or an output of the control module to identify the generic shadow block (Col 4 lines 1-10, Col 9 lines 45-65, Col 10 lines 45-62, Col 16 lines 55-67, Figure 4, Col 17 lines 8-25, Col 19 lines 15-25, Col 27 lines 65-67, Figure 6-201:  see also Col 16 lines 33-67 as teaching the association for specifying input or output of the control module to identify the generic shadow block as “blocks of the process control routine including inputs and outputs….links are illustrated as lines between the function blocks…and represent the manner in which communication is implemented between the blocks with the control routine or module to perform a process control loop”)



Claims 3 and 25. 
The computer-implemented method of claim 2, wherein the reference specifies a path to the field device (Col 6 lines 30-35, Col 10 lines 45-50, Col 16 lines 40-67, Figure 4, Col 17 lines 8-25, Col 18 lines 1-20, Figure 4, Figure 6-203: see “links”, see also Col 18 lines 1-25, see also “dotted lines connected” )

Claim 4 
The computer-implemented method of claim 2, further comprising specifying a second reference of another input or output of the control module to identify a constant value (Figure 10-244, 245, Col 19 lines 49-67, Col 20 lines 1-20, Col 28 lines 1-20: see “constant value” as static variables, see also Col 18 lines 3-25: see “constant value” as “measured or other signals associated with the external function block...” and/or identifying the AI, AO, or PID.  “Constant value” is not defined by the claim language, ***see also Col 13 line 67 , Col 15 lines 1-5, Col 27 lines 50-55, depicting “set-point” as a constant value of another input/output (Note: Applicant’s published specification describes a constant value as a set-point for purposes of interpreting a constant value, 0053)


Claims 5 and 26 
The computer-implemented method of claim 1, further comprising: 
      associating an additional generic shadow block  within the controller with the control module receiving, at the controller (see multiple shadow blocks, Col 23 lines 5-10, Figure 6, Figures 9-10: see installation and configuration of multiple shadow blocks), additional description data regarding an additional field device communicatively connected to the controller (Col 9 lines 45-65, Col 10 lines 25-35, Col 18 lines 15-67, Col 12 lines 41-54, Figure 6, Figures 9-10: see obtaining field device data for use in the association), wherein the additional description data describes a function block of the additional field device (Figure 6-201, 202, Figure 10-231-245, Col 10 lines 23-44: see PID, AO, and AI function blocks), wherein the additional generic shadow block is identical to the shadow block prior to configuration (“identical” is interpreted as similar or alike, https://www.dictionary.com/browse/identical.  Applicant’s published specification, paragraphs 0015, 0109, 0166, and 0187, recite identical in terms of a generic configuration prior to specifically configuring each device.  Here, Stevenson teaches receiving generic shadow blocks prior to executing specific configurations, Figures 9-10, Col 5 lines 28-39, Col 16 lines 19-32, Col 18 lines 3-10, Col 21 lines 41-44, Col 22 lines 19-67 thru. Col 23 lines 1-35, Col 23 lines 61-67,  Col 24 lines 1-67, Figure 6: see configuration steps for a generic shadow block associated with a field device function block), configuring the additional generic shadow block to mimic within the controller the operation of the function block of the additional field device based upon the received additional description data (Col 9 lines 45-65, Col 10 lines 25-35, Col 18 lines 15-67, Figure 6, Figure 9-10)


Claims 6 and 27.
 The computer-implemented method of claim 5, wherein the function block of the additional field device differs in type from the function block of the field device (Col 1 lines 58-60-“different manufacturers”, Col 2 lines 40-41, Col 10 lines 23-40’”combinations of function block….”: see PID vs. AI vs. AO in the same or different devices)


Claims 7 and 28. 
The computer-implemented method of claim 5, wherein the additional field device differs in type from the field device (Col 1 lines 58-60, Col 2 lines 40-41, Col 10 lines 23-40: see the same or different devices, see also Col 11 lines 1-8 for first and second devices)


Claims 9 and 29. 
The computer-implemented method of claim 1, wherein the description data includes data describing the field device in a text-based standard description language (Col 12 lines 18-40, Col 12 lines 52-56, Col 28 lines 37-45: see object dictionary services)

Claims 10 and 30 
The computer-implemented method of claim 1, wherein receiving the description data regarding the field device comprises: transmitting a request for the description data to the field device; and receiving the description data from the field device (Col 24 lines 27-67, Figure 6, Figures 9-10: see “scanning the actual function block…”)




The computer-implemented method of claim 1, wherein receiving the description data regarding the field device comprises receiving the description data from a database containing information regarding the process plant (Col 12 lines 24-57, Col 19 lines 5-15, Col 20 lines 5-10, Col 24 lines 27-67: see receiving description data based on “scanning the actual function block; field device “database;” and/or “object dictionary services.”)

Claims 12 and 32 
The computer-implemented method of claim 1, further comprising: determining, upon execution of the control module, whether the generic shadow block has been configured; and if the generic shadow block has not been configured, receiving an indication of the field device; wherein receiving the description data regarding the field device is based upon the received indication of the field device (Col 24 lines 16-67 thru. Col 25 lines 1-44, Col 26 lines 1-67, Figure 9, Figure 10, see also Figure 6, Figure 10-245 e.g. has been configured,  see also configuring a generic shadow block based on receiving a new field device having function blocks; see setup/installation steps as reading on if the generic shadow block has not been configured; )

Claims 13 and 33 
The computer-implemented method of claim 1, wherein the indication of the field device is selected by a process plant operator ((Col 24 lines 16-67 thru. Col 25 lines 1-44, Figure 9, Figure 10, see also Figure 6: see setup/installation as reading on operator selection of a field device)




Claims 14 and 34 
The computer-implemented method of claim 1, wherein the indication of the field device is received from a database containing information regarding the process plant (Col 12 lines 25-57, Col 19 lines 15-25, Col 24 lines 53-57)


Claims 15 and 35 
The computer-implemented method of claim 1, wherein the description data includes information regarding the 1/0 architecture associated with the field device (Col 10 lines 23-38, Col 12 lines 41-57, Col 19 lines 15-25, col 24 lines 53-57: see “I/O” as VCRs or “communication relationships”, see also obtaining PID, AI, or AI blocks having representative “I/O”, as per Figure 4)




Claims 18 and 37 
The computer-implemented method of claim 1, wherein the control module is an instance of a class of control modules that are independent of the type of the field device and the 1/0 architecture of the process plant (Col 3 lines 30-39, Col 3 lines 51-60, Col 4 lines 25-55, Col 7 lines 29-45, Col 10 lines 24-35, Col 11 lines 22-38, Col 12 lines 18-25, Col 18 lines 55-67, Col 19 lines 15-37, Col 21 lines 16-37, Col 28 lines 42-64: see the control module as a centralized control module, i.e., class of control modules, that is separate from a field device as further described in Figure 1: 12 vs 28, 36, 50, etc.)


Claim 20. 
The computer-implemented method of claim 18, further comprising: generating, by a user device, a user interface configured to operate the process plant, wherein the user interface includes a representation of the control module; and presenting, at the user station, the user interface to a process plant operator, wherein each control module within the class of control modules is represented by the same standard format (Figure 4, Col 6 lines 34-42, Col 16 lines 38-67, Col 22 lines 19-67, Figure 12: see “the same standard format” as a generic class of controllers for selection, see also “Delta V configuration tools”)

Claims 21 and 39 
The computer-implemented method of claim 18, wherein the generic shadow block is an instance of a class of generic shadow blocks (Figure 4-108, Figure 6: see AI, PID, AO shadow blocks. Alternatively, a non-configured or generic function is a class of generic shadow blocks.  It is one of several shadow blocks)




The computer-implemented method of claim 21, wherein the generic shadow block is automatically associated with the control module based upon the class of the control module (Col 3 lines 21-38, Col 16 lines 18-38, Col 18 lines 18-30, Col 22 lines 30-59, Col 24 lines 16-38, col 24 lines 66-67 thru. Col 24 lines 1-8, Col 26 lines 38-54, Figure 11: see the control routine within the controller communicating with a shadow block as an automatic association based on a designation/class of control module, see also the automatic association as creating a shadow block within the controller during the configuration, see also the association as when the shadow block is implemented in the controller)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (USPN 7519083) in view over Enver et al. (PG/PUB 2008/0249641)

8. The computer-implemented method of claim 5, wherein the additional field device (Col 3 lines 27-30, Col 18 lines 60-65, Col 21 lines 6-20: see different communication protocols albeit not for different field devices)

   Enver teaches wherein the additional field device uses a different communication protocol than the field device (0049, 0108)
 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention, as a matter of design choice in light of the finite and quantifiable communication protocols as described, would achieve an expected and predicable result comprising wherein the additional field device uses a different communication protocol than the field device. The application of the teachings of Enver for associating different communication protocols per field device when applied to communicating with the additional field and the field device of Stevenson would achieve an improved invention by enabling easier and more optimal use of process control system assets, as described by Enver, 0012.

Claims 16 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (USPN 7519083) in view over Kolavennu et al. (PG/PUB 20150289309)


The computer-implemented method of claim 1, further comprising: receiving, at the configured shadow block, process control data from the field device (Figure 12, Col 3 lines 25-40, Col 3 lines 48-67); (Col 3 lines 30-39,  Col 7 lines 29-45, Col 18 lines 55-67, Col 19 lines 15-37, Col 21 lines 6-37)

Kolavennu et al. teaches converting, 
     Stevenson teaches a configured shadow block for receiving process control data in a format and a configuration of the shadow block based on the description data ((ABSTRACT, Col 3 lines 13-67, Col 4 lines 1-10, Co 12 lines 41-54, Col 16 lines 16-37, Col 18 lines 13-34; Col 2 lines 17-67, Figures 6-11, Col 24 lines 4-63, Figure 6, Figures 9-10: see “when setting up a shadow function block….obtain information from the actual function block that is needed to initially configure the shadow function block,” see also databases associated with the field device, Col 12 lines 41-54: “database that stores the VCRs, dynamic variables, statistics, timing schedules, function block execution timing, device tag and address information,” see also receiving data from field devices, Col 3 lines 48-67)
.
     
   Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (USPN 7519083) in view over Pettigrew et al. (PG/PUB 2011/0264240).
   
17. The computer-implemented method of claim 1, further comprising: receiving, at the configured shadow block, process control data from an output of the control module (e.g. as interpreted, a command/mode/status data is an output provided to the shadow block, Col 3 lines 48-67), wherein the process control data is output in a standard format that is independent of the field device and the 1/0 architecture of the process plant (Col 3 lines 48-67, Col 6 lines 45-65, Col 19 lines 5-27; Col 20 lines 21-67. Col 3 lines 48-67) cCol 3 lines 30-39, Col 3 lines 51-60, Col 4 lines 25-55, Col 7 lines 29-45, Col 10 lines 24-35, Col 11 lines 22-38, Col 12 lines 18-25, Col 18 lines 55-67, Col 19 lines 15-37, Col 21 lines 16-37, Col 28 lines 42-64)

Pettigrew et al. teaches converting, 

Stevenson teaches receiving at a configured shadow block process control data in a standard format (Col 3 lines 48-67)

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Stevenson and Pettigrew would achieve an expected and predictable result comprising control module (e.g. as interpreted, a command/mode/status is an output provided to the shadow block), wherein the process control data is output in a standard format that is independent of the field device and the 1/0 architecture of the process plant; converting, at the configured shadow block, the process control data from the standard format to a second format used by the field device; and communicating, to the field device, the converted process control data.  The application of the teachings of Pettigrew for providing protocol conversion between a source of process control data for use by a target field device to the teachings of Stevenson as providing a command to a shadow block for use by a field device would achieve an improved invention by accounting for different communication formats between diverse plant assets, as described by Pettigrew, 0003-0007.




Claims 19 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (USPN 7519083) in view over Law (PG/PUB 20150277425)

Claims 19 and 40 
The computer-implemented method of claim 18, wherein the control module includes an 

Law teaches 
 Stevenson teaches receiving one or more inputs from the generic shadow block by the control module (Col 3 lines 48-67, Col 16 lines 33-67, Col 18 lines 26-67: see receiving up to date information)

    Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Stevenson and Law would achieve an expected and predictable result comprising wherein the control module includes an option to ignore one or more inputs from the generic shadow block.  The application of the teachings of Law for selectively ignoring inputs when applied to the teachings of Stevenson for receiving inputs from the shadow block would realize an improved invention by controlling how state changes occur based on process input for improving safety, as described by Law, 0005-0007, 0009.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See application of function blocks for process control
20110230980  20080249641 20020010562 20040213285
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DARRIN D DUNN/Patent Examiner, Art Unit 2117